DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, filed 02/25/2021, with respect to the rejection(s) of Reyman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aoki et al. US5720608.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 39 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 39 recites “the controller is further configured to: determine an amount of time since the intermittent pilot light has been lit or extinguished; determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished”.  Instant specification is 
Claim 42 recites “the controller is further configured to: determine an amount of time since the intermittent pilot light has been lit or extinguished; determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished”.  Instant specification is silent to this feature.  The limitation amounts to new matter.  Further, the limitation is a computer implemented function and lacks an adequate written description support for the corresponding algorithm.  MPEP2181 II B.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites “the controller … configured to: … determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished, wherein the estimated purge time comprises an amount of time to wait between opening a gas valve to supply gas for the pilot light and causing the igniter to create the spark to ignite the pilot light”.  The limitation amounts to a computer implemented function.  Instant specification is silent as to a corresponding algorithm for this 
Claim 42 recites “the controller … configured to: … determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished, wherein the estimated purge time comprises an amount of time to wait between opening a gas valve to supply gas for the pilot light and causing the igniter to create the spark to ignite the pilot light”.  The limitation amounts to a computer implemented function.  Instant specification is silent as to a corresponding algorithm for this computer implemented function.  Instant specification page 16 teaches that the controller determines or learns the new purge time, however the specification lacks an adequate description of such a learning function.   Therefore the claim is rendered indefinite.  MPEP 2181 II B. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27, 29, 30, 31 32, 33, 34, 35, 36, 37, 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608.
Regarding claim 27, Reyman US20130104814 discloses a device, comprising 
a controller configured to cause a pilot light of an intermittent flame-powered pilot combustion system to be intermittently ignited and extinguished (Fig. 2, controller 81); 
an igniter configured to create a spark to ignite the pilot light (sparker 40b); 
a thermal electric power source (Fig. 2, thermopile 84);


Reyman does not expressly disclose a third power source configured to: store energy and supply power to the igniter to create the spark; and receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light.

Aoki et al. US5720608 teaches an ignition device for a combustion apparatus comprising
an igniter configured to create a spark (Fig. 3, igniter 13); 
a thermal electric power source (Fig. 3, 4);
a second power source configured to store energy and supply power to the controller (battery 12); and
 a third power source (capacitors 15) configured to: 
store energy and supply power to the igniter to create the spark (Fig. 3); and 
receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (Fig. 3, “parallel configuration”).
Aoki teaches that this third power source configuration provides for more efficient charging of the battery (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Reyman with Aoki’s capacitors and charging circuit (Fig. 3) since doing so amounts to a known technique for improving similar ignition systems with the known predictable results of efficiently charging the battery. 

Regarding claim 29, the modified Reyman further discloses the device of claim 27, wherein the controller is configured to cause the third power source to supply power to a solenoid to open a gas valve to supply gas for the pilot light (Reyman, Fig. 2, gas valve 90, solenoid 82, ¶40).
Regarding claim 30, the modified Reyman further discloses the device of claim 27, wherein the thermal electric power source is configured to supply power to the third power source to charge the third power source when the thermal electric power source is exposed to the flame of the pilot light (Reyman, ¶42, Aoki Fig. 3).

Regarding claim 31, Examiner presents an alternative interpretation of Reyman in view of Aoki and accordingly addresses the limitation of claim 27 below. 
 Reyman US20130104814 discloses a device, comprising 
a controller configured to cause a pilot light of an intermittent flame-powered pilot combustion system to be intermittently ignited and extinguished (Fig. 2, controller 81); 
an igniter configured to create a spark to ignite the pilot light (sparker 40b); 
a thermal electric power source (Fig. 2, thermopile 84);
a third power source configured to: store energy and supply power to the igniter to create the spark; and receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (battery 85).

Reyman does not expressly disclose a second power source configured to store energy and supply power to the controller when the thermal electric power source is not exposed to the flame of the pilot light (Solar cells 83 and battery 85).
Aoki et al. US5720608 teaches an ignition device for a combustion apparatus comprising
an igniter configured to create a spark (Fig. 3, igniter 13); 

a second power source configured to store energy and supply power to the controller (battery 12); and
 a third power source (capacitors 15) configured to: 
store energy and supply power to the igniter to create the spark (Fig. 3); and 
receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (Fig. 3, “parallel configuration”).
Aoki teaches that this power source configuration provides for more efficient charging of the battery (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Reyman with Aoki’s capacitors, charging circuit, (Fig. 3), and charging logic (Col. 5) since doing so amounts to a known technique for improving similar ignition systems with the known predictable results of efficiently charging the battery. 

Reyman in view of Aoki further teaches claim 27, wherein the controller is configured to: 
determine the third power source has insufficient energy to cause the igniter to create the spark (Aoki Col. 5 Ln. 24-27); 
in response to determining that the third power source has the insufficient energy to cause the igniter to create the spark, cause the second power source to provide power to charge the third power source (Aoki Col 5 Ln. 24-51).

Regarding claim 32, the modified Reyman further discloses the device of claim 27, wherein the third power source comprises a capacitor (Aoki, capacitors 15).
Regarding claim 33, the modified Reyman further discloses the device of claim 27, wherein the controller is further configured to: 
determine, via a sensor, a temperature of water in a water heater (Reyman, sensor 20, ¶30); 
in response to the temperature being less than a temperature set point, cause the igniter to create the spark to ignite a main burner (Reyman, ¶30)
Regarding claim 34, Reyman further discloses the device of claim 27, wherein the second power source comprises a battery (Reyman, battery 85).

Regarding claim 35, Reyman US20130104814 discloses a system comprising: 
an igniter configured to create a spark to ignite a pilot light of an intermittent flame- powered pilot combustion system (ignition unit 40); 
a controller configured to cause the pilot light of the intermittent flame-powered pilot combustion system to be intermittently ignited and extinguished (controller 81); 
a thermal electric power source (thermopile 84); and 
a second power source configured to store energy and supply power to the controller (battery 85) 

Reyman does not expressly disclose a third power source configured to receive energy from the thermal electric power source and from the second power source and supply power to the igniter to create the spark (battery 85).
Aoki et al. US5720608 teaches an ignition device for a combustion apparatus comprising
an igniter configured to create a spark (Fig. 3, igniter 13); 
a thermal electric power source (Fig. 3, thermoelectric generator 4);

 a third power source (battery 12) configured to: 
store energy and supply power to the igniter to create the spark (Fig. 3); and 
receive charge from the thermal electric power source when the thermal electric device is exposed to a flame of the pilot light (Fig. 3)
Aoki teaches that this additional power source configuration provides for more efficient charging of the battery (abstract). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Reyman with Aoki’s capacitors and charging circuit (Fig. 3) since doing so amounts to a known technique for improving similar ignition systems with the known predictable results of efficiently charging the battery. 

Regarding claim 36, the modified Reyman further discloses the system of claim 35, wherein the third power source comprises a capacitor (Aoki, capacitors 15).
Regarding claim 37, the modified Reyman further discloses the system of claim 3, 5wherein the second power source comprises a battery (Reyman, battery 85). 
Regarding claim 38, the modified Reyman further discloses the system of claim 35, further comprising: 
a tank configured to store water (Reyman, tank 10, Fig. 1); 
a main burner configured to heat the water stored in the tank (Reyman, burner 60); 
a temperature sensor (Reyman, sensor 20a); and 
wherein the controller is further configured to determine, via the sensor, a temperature of the water stored in the tank, and in response to the temperature of the water stored in the tank being below a temperature set point, cause the main burner to be ignited (Reyman, ¶30).


Claim 39 and 42, as best understood,  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608 in further view of Mueller et al. US4518345
Regarding claim 39, the previously combined references do not expressly disclose the device of claim 27, wherein the controller is further configured to: determine an amount of time since the intermittent pilot light has been lit or extinguished; determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished, wherein the estimated purge time comprises an amount of time to wait between opening a gas valve to supply gas for the pilot light and causing the igniter to create the spark to ignite the pilot light; and for a subsequent lighting of the pilot light, after opening of the gas valve to supply gas for the pilot light, wait the estimated purge time before causing the igniter to create the spark to ignite the pilot light.
Mueller et al. US4518345 teaches a gas burner ignition control system wherein when the ignition sequence fails to achieve ignition of the pilot flame, automatically re-initiating the ignition sequence following a retry time delay, wherein the retry time delay is increased with continued consecutive failed ignition sequences (Fig. 2A, Col. 14 Ln. 32-46).  Mueller’s steps determine the amount of time by identifying a number of retries which necessarily enumerates the passage of time and provides and estimated purge or delay time based on the number of retries.   Mueller teaches that “Such repeated attempts at ignition prevent nuisance lock-outs, and the delay time periods between attempts prevents the accumulation of large amounts of unburnt gas.   One of ordinary skill in the art would recognize that the excessive accumulation of unburnt gas presents an explosion hazard.  
It would have been obvious to one of ordinary skill in the art at the time of invention to apply Mueller’s teachings and increase the retry time delay with continued consecutive failed ignition 

Regarding claim 42, the previously combined references do not expressly disclose the system of claim 35, wherein the controller is further configured to: 
determine an amount of time since the intermittent pilot light has been lit or extinguished; 
determine an estimated purge time based on the amount of time since the intermittent pilot light has been lit or extinguished, wherein the estimated purge time comprises an amount of time to wait between opening a gas valve to supply gas for the pilot light and causing the igniter to create the spark to ignite the pilot light; and 
for a subsequent lighting of the pilot light, after opening of the gas valve to supply gas for the pilot light, wait the estimated purge time before causing the igniter to create the spark to ignite the pilot light.
Mueller et al. US4518345 teaches a gas burner ignition control system wherein when the ignition sequence fails to achieve ignition of the pilot flame, automatically re-initiating the ignition sequence following a retry time delay, wherein the retry time delay is increased with continued consecutive failed ignition sequences (Fig. 2A, Col. 14 Ln. 32-46).  Mueller’s steps determine the amount of time by identifying a number of retries which necessarily enumerates the passage of time and provides and estimated purge or delay time based on the number of retries.   Mueller teaches that “Such repeated attempts at ignition prevent nuisance lock-outs, and the delay time periods between attempts prevents the accumulation of large amounts of unburnt gas.   One of ordinary skill in the art would recognize that the excessive accumulation of unburnt gas presents an explosion hazard.  
It would have been obvious to one of ordinary skill in the art at the time of invention to apply Mueller’s teachings and increase the retry time delay with continued consecutive failed ignition .  

Claims 40, 41, 43, 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reyman US20130104814 in view of Aoki et al. US5720608 in further view of Nordberg US20060257805.
Regarding claim 40, the previously combined references do not expressly disclose the device of claim 27, wherein the controller is further configured to: determine a first voltage level for a first spark attempt; cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level; and cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is further configured to:
 determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 
in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level (Fig. 3, step 87,  89, and 91); and 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, box 91).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 


Regarding claim 41, the previously combined references do not expressly disclose the device of claim 27, wherein the controller is further configured to: 
determine a first voltage level for a first spark attempt; 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; 
in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level; and 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is configured to:
determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 
in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level (Fig. 3, step 93); 

Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 

Regarding claim 43, the previously combined references do not expressly disclose the system of claim 35, wherein the controller is configured to: determine a first voltage level for a first spark attempt; cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; in response to the first spark at the first voltage level failing to ignite the pilot light, determining a second voltage level for a second spark attempt, wherein the second voltage level is higher than the first voltage level; and cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is further configured to:
 determine a first voltage level for a first spark attempt (Fig. 3, step 85); 
cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level (step 85); 

cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, box 91).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 

Regarding claim 44, the previously combined references do not expressly disclose the system of claim 35, wherein the controller is further configured to: determine a first voltage level for a first spark attempt; cause the igniter to attempt to ignite the pilot light by creating a first spark at the first voltage level; in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level; cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level.
Nordberg US20060257805 teaches an improved spark ignition system wherein a controller is configured to:
determine a first voltage level for a first spark attempt (Fig. 3, step 85); 

in response to the first spark at the first voltage level successfully igniting the pilot light, determine a second voltage level for a second spark attempt, wherein the second voltage level is lower than the first voltage level (Fig. 3, step 93); 
cause the igniter to attempt to ignite the pilot light by creating a second spark at the second voltage level (Fig. 3, step 94 stores the new voltage for use in future step 85).
Nordberg teaches that this system determines the required spark energy and avoids using unnecessary extra energy (¶12). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art device with an adaptive spark voltage algorithm as taught by Nordberg since doing so amounts to a known technique for improving ignition systems with the known predictable results of determining the spark energy required for ignition and avoiding unnecessary extra energy. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27, 30, 32, 34, 35, 36, 37, 39-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10208954. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 disclose all the feature of the indicated claims.   Notably, claim 4 of US10208954 teaches a local energy storage device recited in comprising a battery and a capacitor, thus representing second and third power sources.  Regarding claims 39 and 42, claim 18 of US10208954 takes into account a period of time of the ignition sequence and determines a retry time (or purge) delay.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DEEPAK A DEEAN/Examiner, Art Unit 3762                

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762